Citation Nr: 0845125	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  99-06 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for a 
service-connected right femur disability.

2.  Entitlement to an initial rating greater than 10 percent 
for a service-connected right knee disability, residual of 
fracture of right femur, with degenerative changes.

3.  Entitlement to an initial rating greater than 10 percent 
for a service-connected right knee scar.



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
November 1968 and from October 1987 to July 1989.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.

In pertinent part, a July 1997 RO rating decision granted a 
30 percent rating for the veteran's service-connected right 
femur disability under Diagnostic Code (DC) 5255 (malunion of 
femur with marked knee or hip disability).  The veteran 
appealed this determination.

In a rating decision dated September 1998, the RO granted 
service connection for right knee disability, characterized 
as right femur fracture with knee disability to include scar, 
and assigned in initial 10 percent rating under DC 5255.  The 
veteran appealed this determination.

A Statement of the Case (SOC) dated January 1999 
characterized the issues appealed by the veteran as (1) 
evaluation of fracture of right femur with hip disability and 
shortening of the extremity currently evaluated as 30 percent 
disabling; and (2) evaluation of right knee disability, 
residual of fracture of femur, with degenerative changes 
currently evaluated as 10 percent disabling.

In April 1999, the veteran submitted a timely substantive 
appeal with the issues listed in the RO's January 1999 SOC.

In September 1999, the veteran testified at a Travel Board 
hearing.  In August 2000, the Board remanded the case 
characterizing the issues as (1) entitlement to an increased 
evaluation for residuals of fracture, right femur, with hip 
disability and shortening of extremity, currently evaluated 
as 30 percent disabling; and (2) entitlement to an increased 
evaluation for right knee disability, residual of fracture of 
right femur, with degenerative changes and scar, currently 
evaluated as 10 percent disabling.

In May 2002, the Board issued a decision which denied the 
claims.  The veteran appealed the May 2002 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  The counsel for the Secretary and the veteran's 
attorney submitted a Motion to Remand the case to the Board, 
which was unopposed by the veteran.  The Court granted it in 
an order dated March 2003.

In July 2003, the claims were again remanded by the Board to 
the RO for additional evidentiary development.

In May 2005, the RO simultaneously issued a rating decision 
and a Supplemental SOC (SSOC).  The RO indicated that the 
July 1997 rating decision which awarded two separate ratings 
under DC 5255 constituted error, and stated that the 
veteran's right knee condition was more appropriately 
evaluated under DC 7804 (scars).  The RO then assigned a 10 
percent evaluation of the scar under DC 5255-7804.  The RO 
also granted service connection for post-traumatic 
degenerative joint disease of the right knee, and assigned a 
separate 10 percent rating, under DC 5010 (arthritis with 
noncompensable limitation of motion), effective March 4, 
1997.

Notably, the veteran did not appeal the initial rating 
assigned for right knee arthritis following the RO's 
correction of error.

In response to notice provided to the veteran in October 2005 
that the member of the Board who conducted his September 1999 
hearing was no longer employed by the Board and would not be 
deciding his claims, the veteran indicated that he wished to 
attend a videoconference hearing before another member of the 
Board.  However, in a written statement submitted in January 
2006, the veteran indicated that he no longer wished to have 
such a hearing.

In March 2006, the Board issued a decision which denied 
claims for (1) entitlement to a rating higher than 30 percent 
for a service-connected right femur disability; and (2) 
entitlement to a rating higher than 10 percent for service-
connected right knee scar.  The veteran appealed this 
decision to Court.  

The counsel for the Secretary and the veteran's attorney 
again submitted a Motion to Remand the case to the Board.  
The Court granted it in an order dated August 2006.  

The parties agreed with the issues as listed in the March 
2006 decision but, among other issues, the terms of the Joint 
Motion for Remand required the Board to consider the 
applicability of 38 C.F.R. §§ 4.40 and 4.45 and 4.59 in 
evaluating the veteran's right knee "disability."

In February 2007, the Board remanded the case to the RO for 
further evidentiary development.

The basis for the second Joint Motion is not clear.  In 
evaluating the Court's order in August 2006 and the ambiguous 
terms of the Joint Motion for Remand concerning the 
applicability of 38 C.F.R. §§ 4.40 and 4.45 and 4.59 in 
evaluating the veteran's right knee "disability," the Board 
has rephrased the issues listed on the title page in an 
attempt to comply with the Court's order and the apparent 
inextricably intertwined issues concerning the disability 
ratings to be assigned for the right knee scar and 
"disability."

In September, October and November 2008, the veteran 
submitted to the Board additional evidence for consideration 
of his claims.  In a written statement received by the Board 
on November 25, 2008, the veteran waived RO consideration of 
this evidence in the first instance, and requested 
adjudication of his claims by the Board.

The Board further notes that, on November 6, 2008, the Board 
received written notification from the veteran that he 
withdrew his power of attorney from his representative of 
record.


FINDINGS OF FACT

1.  For the time period prior to June 22, 2007, the veteran's 
right femur disability resulted in marked impairment of the 
right hip due to limitation of motion, but was not shown to 
result in ankylosis of the hip, flexion of the thigh limited 
to 10 degrees or less, flail joint, nonunion of the right 
femur, or fracture of surgical neck of the right femur with 
false joint.

2.  Since June 22, 2007, the veteran's right femur disability 
has resulted in flexion of the thigh limited to 10 degrees, 
but is not shown to result in ankylosis of the hip, flail 
joint, nonunion of the right femur, or fracture of surgical 
neck of the right femur with false joint.

3.  The veteran's right knee disability has been manifested 
by limitation of motion no worse than 0 degrees of extension 
and 60 degrees of flexion when functional impairment due to 
pain, weakness, lack of endurance and incoordination are 
considered.  There is no competent evidence of instability.

4.  The veteran manifests a superficial, healed C-shaped scar 
measuring 33 cm. in length and no more than .05 inch in width 
that does not result in limitation of motion or other 
function.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, for 
a right femur disability have been met since June 22, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.71a, DC's 5250-5255, 5275 
(2008).

2.  The criteria for an initial rating greater than 10 
percent for right knee disability, residual of fracture of 
right femur with degenerative changes, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.22, 4.40, 4.45, 4.59, 4.71a, DC's 
5003, 5010, 5257, 5259, 5260, 5261 (2008).

3.  The criteria for an initial rating higher than 10 percent 
for a right knee scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.118, DC 7801- 7805 (prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected hip and 
thigh disorders, including DC 5250 (ankylosis), DC 5251 
(limitation of thigh extension), DC 5252 (limitation of thigh 
flexion), DC 5253 (impairment of the thigh), DC 5254 (flail 
hip joint), and DC 5255 (impairment of the femur).

The current 30 percent evaluation under DC 5255 contemplates 
impairment of the femur by malunion, with marked knee or hip 
disability.  The next higher 60 percent rating under this 
diagnostic code is warranted for both fracture of surgical 
neck of the femur with false joint, or with nonunion of the 
femur, without loose motion, and weightbearing preserved with 
aid of a brace.  The maximum 80 percent rating is warranted 
for fracture of the shaft or anatomical neck of the femur 
with non-union and loose motion (spiral or oblique fracture).

Other potentially applicable diagnostic codes governing the 
hip and thigh provide for a maximum 40 percent rating for 
flexion of the thigh limited to 10 degrees or less (DC 5252), 
or higher ratings still based upon ankylosis of the hip (DC 
5250) or flail joint (DC 5254).  

Additionally, DC 5275 provides for a rating higher than 30 
percent where it is shown that there is shortening of the 
bones of the lower extremity by at least 3 inches (7.6 cms).  
However, this provision is inapplicable to the veteran's 
claim, as that regulation provides that such shall not be 
combined with other ratings for fracture or faulty union in 
the same extremity, as in the instant case.  38 C.F.R. 
§ 4.71a, DC 5275, NOTE.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected knee 
disorders, including DC 5256 (ankylosis), DC 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), DC 5258 (dislocated semilunar cartilage), 
DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 
(limitation of flexion), DC 5261 (limitation of extension), 
DC 5262 (impairment of the tibia and fibula), and DC 5263 
(genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 10 
percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to ratings under DC 5257 because it is not predicated on loss 
of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DC's for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DC's, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC.  For purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  The DC's that focus on limitation of motion of 
the knee are DC's 5260 and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension 
of the leg to 20 degrees; a 40 percent rating will be 
assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

DC 5256, which governs ankylosis of the knee permits a 30 
percent rating for favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees, while a 
veteran will garner a 40 percent rating with flexion between 
10 and 20 degrees. 

The VA Office of General Counsel has stated that compensating 
a claimant for separate functional impairment under DC's 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under DC's 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA 
General Counsel further explained that if a veteran has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 
2004) (which finds that separate ratings under DC 5260 for 
limitation of flexion of the leg and DC 5261 for limitation 
of extension of the leg may be assigned for disability of the 
same joint).

The severity of disability resulting from a scar is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. § 4.118.  A scar is rated 
according to location, type, and characteristics.  Separate 
ratings may be assigned based upon appearance, healing, 
and/or impairment of function of the part affected.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that during the pendency of this appeal, the 
rating criteria for evaluating scars was changed, effective 
August 30, 2002.  67 Fed. Reg. 49590-49599 (July 31, 2002).  
VA issued a clarifying final rule for evaluating scar 
disabilities at 73 Fed. Reg. 54708 (Sept. 23, 2008).

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 
2003).  

The amendments to the criteria for evaluating skin disorders 
effective August 30, 2002 did not specifically limit 
retroactive application.  In light of such, it will be 
necessary to consider the criteria in effect both prior to 
and since the change in regulations that occurred in August 
2002, and then apply the criteria that yields the more 
favorable result, if any.  See VAOPGCPREC 7-2003.

However, the amendments to the criteria for evaluating skin 
disorders pursuant to 73 Fed. Reg. 54708 (Sept. 23, 2008) 
only apply to applications received by VA on or after October 
23, 2008.  The Board, therefore, has no authority to consider 
these revisions in deciding this claim.

The veteran's right knee scar is currently rated as 10 
percent disabling pursuant to DC 7804.  This is the maximum 
rating under this diagnostic code, under either the old or 
new provisions.  

In pertinent part, the criteria of DC 7801 in effect since 
August 30, 2002 (but prior to October 23, 2008) provides a 10 
percent rating for scars, other than the head, face, or neck, 
that are deep or cause limited motion in an area or areas 
exceeding 144 square inches (929 sq. cm.).  A deep scar, 
according to Note 1, is one associated with underlying soft 
tissue damage.  Under Note 2, scars in widely separated 
areas, as on 2 or more extremities or on anterior and 
posterior surfaces of extremities or the trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.

The criteria of DC 7802 in effect since August 30, 2002 (but 
prior to October 23, 2008) provides a 10 percent rating for 
scars that are superficial, do not cause limited motion, and 
cover area of 144 inches (929 sq. cm).  A superficial scar, 
as defined in Note 1, is one not associated with underlying 
soft tissue damage.  Again, scars in widely separated areas, 
as on 2 or more extremities or on anterior and posterior 
surfaces of extremities or the trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.

Prior to August 30, 2002, DC's 7801 and 7802 pertained to 
burn scars.

Under the provisions in effect prior to August 30, 2002, the 
provisions of DC 7803 provided for a 10 percent rating for a 
scar which was superficial and poorly nourished with repeated 
ulceration.  The applicable criteria of DC 7803 in effect 
since August 30, 2002 provides for a 10 percent rating for a 
scar that is superficial and unstable.  An unstable scar is 
defined at Note 1 as one where, for any reason, there is 
frequent loss of covering over the scar.

Under the criteria in effect before and after August 30, 
2002, a scar may also be rated based upon limitation of 
function of the part affected under DC 7805.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


I.  Disability ratings

A.  Right femur disability

Historically, an RO rating decision in July 1995 granted 
service connection for residuals of fracture of the right 
femur, and assigned an initial 10 percent rating under DC 
5255.  The RO awarded this rating based upon the veteran's 
prior history of right femur fracture and clinical findings 
of painful right hip motion. 

In pertinent part, VA compensation and examination in May 
1997 was significant for right hip flexion limited to 70 
degrees, external rotation limited to 25 degrees by severe 
pain, and internal rotation limited to 35 degrees.  X-ray 
examination of the right hip showed an old healed fracture of 
the proximal to mid right femoral shaft with cortical 
thickening and some mild deformity.  Right knee range of 
motion was normal, from 0-140 degrees.

In the July 1997 rating decision on appeal before the Board, 
the RO increased the disability rating for the right femur 
disability to 30 percent under DC 5255.  It is clear from the 
RO's rating decision that the increased evaluation was 
assigned exclusively on its determination that the May 1997 
VA compensation and pension examination "showed that the 
veteran[']s range of motion of the hip was reduced."  The RO 
also noted that right knee range of motion was normal.

The Board has reviewed all of the evidence of record 
potentially relevant to this claim, which consists of VA 
treatment records dated since 1996; the reports of VA 
compensation and pension examinations dated in May 1997, 
April 1998, June 2001, April 2004, March 2005, April 2008 and 
October 2008; private examination reports dated in December 
2002 and September 2008; documents related to the veteran's 
application for disability benefits with the Social Security 
Administration (SSA); and the contentions of the veteran and 
his prior representatives regarding his claim.

Based on review of the above evidence, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's right femur 
disability, under DC's 5250, 5254, 5255 or 5275, for any time 
during the appeal period.  Neither the examinations reports 
of record nor the other competent medical evidence of record 
establishes that the veteran's right femur disability is 
characterized by ankylosis of the hip or by flail joint.  

For example, all of the above-mentioned examination reports 
describe active right hip motion.  The above-mentioned 
examination reports also show no evidence of nonunion of the 
right femur, or fracture of the surgical neck of the right 
femur with false joint, being present.  There is also no 
shortening of the bones of the lower extremity by at least 3 
inches (7.6 cms).

With respect to limitation of thigh flexion under DC 5251, 
the preponderance of the evidence establishes that a higher 
rating is not warranted for the time period prior to June 22, 
2007.  Prior to June 22, 2007, VA examination reports 
measured limitation of right thigh flexion to 70 degrees (May 
1997), 90 degrees (April 1998), 120 degrees (June 2001), 110 
degrees (April 2004), and 90 degrees (March 2005).  A 
December 2002 private examination report measured right hip 
flexion limited to 50 degrees.  The clinical records 
associated with the claims folder do not contain any clinical 
findings pertaining to right thigh motion being limited to 10 
degrees or less.  As such, the veteran's limitation of right 
thigh flexion fell well short of being limited to 10 degrees.

The veteran has complained of pain and functional impairment 
of the right hip.  It is important for the veteran to 
understand that without consideration of his pain, the 30 
percent evaluation under DC 5255 could not be justified.  As 
indicated above, the RO assigned the 30 percent rating based 
entirely on the effects of pain and reduced right hip motion.  
This rating represented "marked" hip disability due to 
limitation of motion.  There is no medical evidence of record 
showing that the veteran's right hip functional limitations 
were so severe as to more nearly approximate right hip 
ankylosis or right thigh flexion limited to 10 degrees for 
the time period prior to June 22, 2007.

However, VA examination dated June 22, 2007 first 
demonstrated active right hip flexion limited to 10 degrees.  
This finding was replicated during a private examination 
conducted in September 2008.  The Board finds, therefore, 
that the criteria for a 40 percent rating, under DC 5251, 
have been met.

The Board has carefully reviewed the record to determine 
whether it can be factually ascertained that the criteria for 
a 40 percent evaluation under DC 5251 were met prior to June 
22, 2007.  As noted above, the clinical findings prior to 
June 22, 2007 showed limitation of right thigh flexion no 
worse than 50 degrees, providing highly probative evidence 
against this claim.  The veteran has reported a progressive 
worsening of his right hip symptoms throughout the appeal 
process.  His lay allegations of functional impairment have 
been accepted in assigning him the maximum rating under DC 
5255.  However, the veteran's lay descriptions of limitation 
of motion lack the specificity required to overcome the range 
of motion findings by the private and VA examiners, which are 
found to outweigh his statements.

The parties' to the August 2006 Joint Motion for Remand, 
citing the Esteban case, requested clarification as to 
whether the veteran's 30 percent rating under DC 5255 
"accounts for limitation of motion."  The provisions of DC 
5255 provide ratings of 10 percent, 20 percent and 30 percent 
for hip disability which is mild, moderate and severe in 
degree, respectively, and provides higher ratings when there 
is thigh flexion limited to 10 degrees (DC 5251) or when 
there is no motion (ankylosis) of the hip at all (DC 5250).  

In the Board's opinion, the provisions of DC 5255 contemplate 
limitation of motion.

Nonetheless, the theoretical question as to whether DC 5255 
contemplates limitation of motion is irrelevant in this case.  
It is recognized that VA diagnostic codes do not capture all 
aspects of disability, and the rating specialist is 
instructed to conform the rating according to the impairment 
of function presented in the particular case.  See 38 C.F.R. 
§§ 4.7, 4.20, 4.21.  As it is clear that the RO's award of a 
30 percent rating under DC 5255 was based almost exclusively 
on limitation of motion and functional impairment of the 
right hip, the anti-pyramiding provisions of 38 C.F.R. § 4.14 
prohibit consideration of a separate rating under an 
applicable DC which rates limitation of motion, unless a 
higher rating could be obtained.

In other words, in this case, the 30 percent award under DC 
5255 was based on limitation of right hip motion, and the 
technical question as to whether DC 5255 contemplates 
limitation of motion was resolved in the veteran's favor.

The Board further notes that the language of DC 5255 
indicates that a rating may be assigned for impairment of the 
femur by malunion with hip OR knee disability.  Accordingly, 
only one criterion of hip or knee disability need be shown 
for entitlement to a disability rating.  There is no language 
in DC 5255, or anywhere else in the Rating Schedule, which 
states that two separate ratings may be assigned under DC 
5225 when the hip and knee are involved.  Clearly, such a 
rating practice would also be contrary to the anti-pyramiding 
provisions of 38 C.F.R. § 4.14.  

Simply stated, in light of the above, the Board finds no 
basis in law to assign to two separate evaluations under DC 
5255.

In summary, the Board finds that the preponderance of the 
evidence is against a rating greater than 30 percent for 
service-connected right femur disability, under any 
applicable diagnostic code, prior to June 22, 2007.  Since 
June 22, 2007, the criteria for a 40 percent rating, but no 
higher, have been met.  The veteran's description of symptoms 
and functional limitations has been considered and, in fact, 
has been used to support the current evaluations assigned.  
The competent medical evidence in this case greatly outweighs 
any further compensation in this case.  There is no further 
doubt of material fact to be resolved in his favor.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Rating for right knee disability

Applying the criteria to the facts of this case, the Board 
finds that an initial rating greater than 10 percent for the 
veteran's right knee disability, residual of right femur 
fracture with degenerative changes, have not been met for any 
time during the appeal period.  The Board notes that the 
competent lay and medical evidence, overall, demonstrates a 
right knee disability manifested by limitation of motion no 
worse than 0 degrees of extension and 60 degrees of flexion 
when functional impairment due to pain, weakness, lack of 
endurance and incoordination are considered.  There is no 
competent evidence of instability.

For example, VA examination in June 2007 showed active motion 
from 0 to 60 degrees, and passive motion from 0 to 140 
degrees.  Repetitive testing produced increased pain, 
weakness, lack of endurance, fatigue and incoordination with 
no additional loss of range of motion.  VA examinations in 
March and June 2005 also demonstrated range of motion from 0 
to 60 degrees.

The additional VA examination reports mostly show 
significantly better ranges of motion.  In this respect, the 
VA examination reports document ranges of motion from 0 to 
140 degrees (May 1997), 10 to 115 degrees (April 1998), 
"full" (June 2001), 0 to 120 degrees (April 2004), 0 to 60 
(March 2005 and June 2007), 0 to 80 degrees (April 2008), and 
0 to 90 (October 2008).

The additional VA clinical records and private examination 
reports reflect the veteran's complaint of right knee pain, 
but do not include any range of motion findings.

Overall, the VA examination reports, VA clinical records and 
private examination reports provide highly probative evidence 
against a compensable evaluation based upon limitation of 
motion under DC's 5260 and/or 5261.  

The Board acknowledges the finding of 10 degrees of extension 
on VA examination in April 1998, which has not been 
replicated on the multiple subsequent examinations.  The 
Board finds that one isolated range of motion finding, in the 
context of range of motion findings during a time period 
covering almost a decade, does not evidence a right knee 
disability manifested by compensable limitation of extension.  
The Board finds that the post-service medical record, 
overall, provides highly probative evidence against this 
claim. 

In any event, the veteran clearly does not come close to 
meeting the criteria for a compensable rating for limitation 
of flexion under DC 5260.  Even assuming a 10 percent rating 
was warranted under DC 5261, such a rating would supplant his 
currently assigned 10 percent rating for X-ray confirmed 
arthritis with noncompensable limitation of motion under DC 
5010.

In other words, if the Board was to assign a 10 percent 
rating under DC 5261, the veteran would no longer be entitled 
to a compensable rating under DC 5003.  The veteran would 
derive no benefit from a redesignation of his diagnostic code 
in this case.  In this case, separate ratings under DC's 5003 
and 5261 would violate the rule against pyramiding. 

The Board acknowledges the veteran's report of right knee 
pain, weakness, fatigability, and incoordination exacerbated 
by use, such as climbing stairs, walking and lifting.  The 
Board finds that these aspects of his disability reasonably 
shown to be due to service-connected origin are contemplated 
by his currently assigned 10 percent.

VA examiners in October 2008, June 2007, April 2004 and March 
2005 specifically found no additional motion loss on 
repetitive testing due to pain, weakness, fatigability, and 
incoordination.  It is important for the veteran to 
understand that this 10 percent rating is based almost 
entirely on his symptoms of right knee pain and weakness.  
Without considering this symptomatology, the current 
evaluation could not be justified.  Simply stated, the 
veteran's pain and weakness on use does not limit his right 
knee to a point where a higher evaluation would be warranted 
for any time during the appeal period.

Turning to the question of instability, the Board notes that 
the veteran uses a cane to assist in ambulation, and 
complains of right knee laxity when carrying objects.  There 
is no medical evidence, however, that this brace was 
prescribed due to actual instability or subluxation of the 
right knee.  Furthermore, all of the above-mentioned 
examination reports found no evidence of instability or 
subluxation of the right knee, providing highly probative 
evidence against this claim, outweighing the veteran's 
statements.  The private and clinical records are significant 
only for a February 2004 VA consultation which found no 
evidence of laxity.

Thus, this medical evidence is against consideration of a 
separate compensable evaluation under DC 5257 for any time 
during the appeal period.

The Board has also given consideration to the alternative DC 
criteria for evaluating a knee disability.  There is no lay 
or medical evidence of ankylosis, dislocated semilunar 
cartilage, history of removal of semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum.  As 
such, the criteria of DC's 5256, 5258, 5259 and 5263 do not 
apply.

The Board has carefully reviewed the veteran's contentions 
and descriptions of right knee disability.  The veteran's 
report of right knee pain and symptoms are deemed credible.  
However, the competent medical opinion and clinical findings 
by these examiners substantially outweigh his contentions.  
The benefit of doubt rule does not apply as the preponderance 
of evidence is against his claim.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001).

C.  Rating for right knee scar

Applying the criteria to the facts of this case, the Board 
finds that the criteria for a rating greater than 10 percent 
for the veteran's service-connected right knee scar have not 
been met for any time during the appeal period.

The veteran's right knee scar at issue was specifically 
addressed in VA examination reports dated April 1998, June 
2001, April 2004, March 2005 and October 2008.  The most 
descriptive evaluation concerning the length and width of the 
veteran's right knee scar is contained in an April 2004 VA 
examination report.  This examiner described a 24 cm. C-
shaped scar extending above the veteran's right knee 4 cm. 
laterally to the lateral edge of the knee, then down 
horizontally along the lateral edge of the right knee joint 
and then horizontally across the knee to the medial aspect of 
the knee.  The scar had a maximum width of 0.5 cm.  The most 
recent VA examination in October 2008 described the scar as 
being 33 cm. in length.

The veteran has been provided the maximum 10 percent rating 
under DC 7804, which represents a superficial scar painful on 
objective demonstration.  There is no basis for a higher 
rating under this diagnostic code.

The VA examination reports of record clearly show that the 
veteran's right knee scar does not cover an area of 144 
square inches (929 sq. cm.) or more.  As such, the criteria 
of DC 7801 and 7802 in effect since August 30, 2002 do not 
provide a basis for a higher rating.

All of the examination reports of record unanimously describe 
the veteran's scar as well-healed and stable.  There is no 
lay or medical evidence of repeated ulceration or frequent 
loss of covering of skin.  As such, a compensable rating 
under either version of DC 7803 in effect during the appeal 
period is not warranted.

The VA examiner in October 2008 found that the veteran 
manifested a superficial right knee scar which was not 
adherent to underlying tissue, and did not result in 
limitation or motion or limitation of function of the 
affected part.  The prior VA examination reports provide 
similar opinions.  There is no medical evidence or opinion 
suggesting that the veteran's superficial right knee scar 
affects the functioning of any bodily part.  As such, a 
separate rating is not warranted under the versions of DC 
7805 in effect during the appeal period.

Overall, the competent medical evidence demonstrates that the 
veteran manifests a superficial, healed C-shaped right knee 
scar measuring 33 cm. in length and no more than .05 inch in 
width that does not result in limitation of motion or other 
function.  The Board acknowledges the veteran's self-
description of a scar measuring 1/2 inch in width.  This self-
description conflicts with the VA examiner findings and is 
not consistent with a picture of his scar disability taken on 
VA examinations in April 1998 and April 2004.  The Board 
finds that the medical examiner measurements of the veteran's 
right knee scar outweigh the veteran's self-descriptions.

Overall, the preponderance of the evidence is against the 
claim for a rating higher than 10 percent for a right knee 
scar for any time during the appeal period.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Extraschedular consideration

The Board is also aware of the veteran's complaints as to the 
effects of his service-connected right lower extremity 
disability has on his activities of work and daily living.  
For instance, the veteran describes unbearable pain episodes, 
difficulty standing for more than a few minutes, and an 
inability to walk more than one block, climb stairs, or lift 
over a few pounds.  He indicates that pain medications make 
him drowsy and sick, and impairs his ability to drive.

In the Board's opinion, all aspects of the veteran's service-
connected right lower extremity disability are encompassed in 
the schedular ratings assigned.  In this respect, the veteran 
right hip has been assigned 30 percent and 40 percent ratings 
during different times during the appeal period, and does not 
meet the criteria for the next higher schedular rating.  
Separate ratings have been assigned for impairment of right 
knee joint functioning due to arthritis, and tenderness of 
his right knee scar. 

As the assigned schedular evaluations are deemed adequate and 
less than the potentially maximum schedular evaluations, 
there is no basis for extraschedular referral in this case.  
See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The 
Board further observes that there is no evidence of any 
unusual or exceptional circumstances.  The veteran has not 
had frequent periods of hospitalization during the appeal 
period related to the service-connected disabilities.  The 
interference with work is reflected by an award of a total 
disability rating based upon individual unemployability.  As 
such, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

II.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The veteran's right femur disability claim was initially 
adjudicated in July 1997 and his right knee scar was 
initially adjudicated in September 1998, which predates the 
passage of the VCAA.  As such, the requirement for a VCAA 
compliant notice predating the initial unfavorable decision 
on the claim by the agency of original jurisdiction (AOJ) is 
an impossibility in this case.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the RO provided the veteran letters in December 
2003, March 2004, February 2005, and February 2007 which 
advised him of the types of evidence and/or information 
deemed necessary to substantiate his claims as well as the 
relative duties upon himself and VA in developing his claims.  

The February 2007 letter advised the veteran to submit 
evidence showing that his service-connected disabilities had 
increased in severity, such as a statement from his doctor 
containing the physical and clinical findings, the results of 
any laboratory tests or x-rays, and the dates of examinations 
and tests.  The veteran could also submit statements from 
other individuals who were able to describe from their 
personal knowledge and personal observations in what manner 
his disability had become worse.  Furthermore, he could 
submit his own statement completely describing his symptoms, 
their frequency and severity, and other involvement, 
extension and additional disablement caused by his 
disability.

Additionally, a February 2007 RO letter advised the veteran 
that his disability ratings were determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  Evidence considered in determining the 
disability rating included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  Examples 
of evidence to be considered included information about on-
going treatment records, including VA or other Federal 
treatment records, not previously identified; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
the condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  The letter also advised the 
veteran how VA determines the effective date of award.

In totality, the veteran has been provided notice which 
substantially complies with the VCAA content requirements.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Vazquez-Flores, 22 Vet. App. 37, 48 
(2008).  Any timing deficiencies were cured with 
readjudication of the claim in the April and June 2008 
SSOC's.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board is aware the language in Vazquez-Flores indicating 
that, in certain circumstances, VA should advise a claimant 
of the applicable DC criteria.  As shown in the appellate 
documents, the parties to this appeal have cited and argued 
the potentially applicable DC criteria in this case.  The 
veteran is clearly aware of the applicable, and potentially 
applicable DC's in this case, having cited multiple 
provisions in written arguments presented in September 1998, 
February 2006, and September 2008.  The Board further notes 
that, per Dingess, a VCAA notice is deemed to have been 
sufficient for initial rating claims.  Accordingly, any 
deficiencies with respect to Vazquez-Flores are clearly cured 
with actual notice established by the veteran's own words.  
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, his VA clinical records, and all 
available private medical records for which the veteran has 
identified and authorized VA to obtain on his behalf.  The RO 
has also obtained documents pertaining to his application for 
disability benefits with the Social Security Administration 
(SSA).  Complete records from SSA have not been associated 
with the claims file, but in a letter dated in January 2005, 
SSA reported that after an exhaustive and comprehensive 
search, they were not able to locate the veteran's folder.  
In September 2008, the veteran submitted additional evidence 
for consideration of his claims.

The veteran has been afforded multiple VA examinations to 
evaluate various aspects of his service-connected 
disabilities at issue, including an extensive evaluation 
performed in October 2008.  As there is no lay or medical 
evidence suggesting an increased severity of symptoms since 
this last VA examination to the extent of suggesting the 
possibility of a higher rating under the applicable rating 
criteria, there is no duty to provide further medical 
examination on these claims.  See VAOPGCPREC 11-95 (Apr. 7, 
1995).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A 40 percent for a right femur disability is granted 
effective June 22, 2007.

A rating higher than 10 percent for a right knee disability 
is denied.

A rating higher than 10 percent for a right knee scar is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


